Citation Nr: 1819339	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-04 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. M. Williams, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1977 to August 1981.

These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In March 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  The transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the March 2017 video conference hearing, the Veteran's representative stated that the Veteran's military service consisted of dates from 1977 to 1981 and then from October 1982 to October 1984.  The evidence of record does not contain a DD 214 for the dates of October 1982 to October 1984.  However, there is an enlistment contract dated October 1982 that corroborates the timeframe that the representative provided with regard to the second period of service.  Moreover, the Veteran stated during his hearing testimony that he was involved in a car accident during the second period of service, which could have caused his current back and right knee conditions.  Therefore, remand is warranted to locate the missing DD 214 and medical records associated with the Veteran's service from October 1982 to October 1984.


Accordingly, the case is REMANDED for the following action:

1. Request records from the Defense Personnel Records Information Retrieval System or other appropriate repository for all personnel and medical records related to the Veteran's service in the Marine Corps from October 1982 to October 1984.

2. Should the above development demonstrate any in-service injury or otherwise reflect complaints or treatment referable to the back and/or right knee, then schedule an examination to determine the nature and etiology of any present conditions.  The examiner should review the record and identify all diagnoses currently present or that were present at any time during the claims period (from May 2007 onward).  For every identified disorder, the examiner should state whether it is at least as likely as not due to active service.  The opinion should be accompanied by a clear rationale and should address any relevant findings during service and should also consider the Veteran's reported history of symptoms and treatment.  

3.  Thereafter, readjudicate the issues on appeal.  If any benefit sought remains denied, then issue a supplemental statement of the case and provide the claimant and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




